     Case 3:18-cv-00939-SHR-EB Document 90 Filed 04/27/21 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
VINCENT HARVEY and                  :
RICHARD HAWKINS,                    :
        Plaintiffs                  :
                                    :            No. 3:18-cv-939
           v.                       :
                                    :            (Judge Rambo)
CO1 D. CLINE, et al.,               :
          Defendants                :

                                ORDER
     AND NOW, on this 27th day of April 2021, for the reasons set forth in the

Memorandum accompanying this Order, and upon consideration of the Court’s

February 26, 2021 Memorandum and Order (Doc. Nos. 81, 82), IT IS ORDERED

THAT:

     1.    Defendants’ motion for reconsideration (Doc. No. 83) is GRANTED,
           and the portions of the Court’s February 26, 2021 Memorandum and
           Order (Doc. Nos. 81, 82) denying summary judgment with respect to
           Plaintiff Harvey’s Eighth Amendment failure to protect and denial of
           medical care claims against Defendant Cline are VACATED;

     2.    Defendants’ motion for summary judgment (Doc. No. 75) is
           GRANTED with respect to Plaintiff Harvey’s Eighth Amendment
           failure to protect and denial of medical care claims against Defendant
           Cline;

     3.    Defendants’ second motion for summary judgment (Doc. No. 85) is
           GRANTED as to Plaintiffs’ First Amendment retaliation claims and
           Plaintiff Harvey’s damages claims;

     4.    The Clerk of Court is directed to enter judgment in favor of Defendants
           Cline, Ferguson, and the DOC and against Plaintiffs Harvey and
Case 3:18-cv-00939-SHR-EB Document 90 Filed 04/27/21 Page 2 of 2




     Hawkins as to all of Plaintiffs’ claims asserted against them pursuant to
     42 U.S.C. § 1983;

5.   Plaintiffs’ state law tort claims are DISMISSED WITHOUT
     PREJUDICE pursuant to 28 U.S.C. § 1367(c)(3); and

6.   The Clerk of Court is directed to CLOSE the above-captioned action.

                                      s/ Sylvia H. Rambo
                                      United States District Judge




                                  2
